IN THE SUPREME COURT OF PENNSYLVANIA
                               WESTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,                  :   No. 120 WAL 2021
                                               :
                     Respondent                :
                                               :   Petition for Allowance of Appeal
                                               :   from the Unpublished
               v.                              :   Memorandum and Order of the
                                               :   Superior Court at No. 557 WDA
                                               :   2019 entered on March 15, 2021,
JAMES HOWARD FOWLER,                           :   affirming the PCRA Order of the
                                               :   McKean County Court of Common
                     Petitioner                :   Pleas at No. CP-42-CR-0000458-
                                               :   2015 entered on August 17, 2018


                                       ORDER



PER CURIAM

        AND NOW, this 28th day of December, 2021, the Petition for Allowance of Appeal

is GRANTED, the order of the Superior Court is VACATED, and the case is REMANDED

to the Superior Court for reconsideration in light of Commonwealth v. Bradley, 37 EAP

2020.